Citation Nr: 0412858	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  98-07 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for headaches, claimed 
as secondary to a low back disability.

2.  Entitlement to an increased evaluation for a herniated 
disc at L4-L5, with spinal stenosis, currently evaluated as 
40 percent disabling, on an extraschedular basis.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
October 1983.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  In a July 1999 
determination, the Board granted a 40 percent evaluation for 
the herniated disc at L4-5 with spinal stenosis.  In May 
2000, the General Counsel for the Department of Veterans 
Affairs and the veteran's attorney filed a joint motion to 
vacate the Board's decision to the extent that the Board had 
denied the veteran entitlement to a rating in excess of 40 
percent for his service-connected herniated disc on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  In 
June 2000, the Court of Appeals for Veterans Claims (Court) 
granted the joint motion, vacating and remanding the claim of 
entitlement to an increased evaluation in excess of 40 
percent for a herniated disc on an extraschedular basis.  

After July 1999, the veteran raised a claim of secondary 
service connection for headaches as well as a claim for TDIU.  

In October 2002, the Board denied all three claims (as listed 
on the cover page).  Thereafter, the veteran again appealed 
to the Court.  In a February 2003 Order, the Court vacated 
the Board's October 2002 RO decision and remanded the matter 
to the Board for readjudication.




REMAND

In a February 2003 joint motion for remand, it was noted that 
VA did not properly notify the veteran of the allocation of 
burdens in obtaining evidence.  As such, on remand efforts 
should be made to ensure there is full compliance with VA's 
duty to notify and assist.  38 U.S.C.A. §§ 5102 and 5103; 38 
C.F.R. § 3.159(b).

With specific regard to the veteran's claim for an increased 
evaluation for a herniated disc at L4-L5, VA's rating 
criteria pertaining to the spine was recently revised.  The 
veteran has not been notified of the revisions, his claim has 
not been considered pursuant to the revisions, and he has not 
been examined in conjunction with the revisions.  On remand, 
appropriate action should be taken. 

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The veteran must be provided with the 
appropriate notice under the VCAA with 
regard to his claims.  Such notice should 
specifically inform the veteran (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide, 
and (4)  to give the VA everything he/she 
has got pertaining to the claims, or 
something to that effect. 

2.  The veteran should be notified of the 
revisions to VA's rating schedule to 
include a copy of the General Rating 
Formula for Diseases and Injuries of the 
Spine.

3.  The veteran should be scheduled for 
a VA examination to determine the current 
nature, extent, and manifestations of his 
low back disability as well as the nature 
and etiology of any headaches.  All 
indicated tests should be completed to 
include range of motion studies, X-rays, 
and appropriate neurological testing of 
the back.  With regard to the headaches, 
a specific opinion should be rendered as 
to the correct diagnosis and etiology.  
If there is or is not an underlying 
disease or injury, such shall be clearly 
identified.

4.  The veteran is informed that if there 
is additional evidence, he must submit 
it.

5.  In regard to headaches, the veteran 
must submit evidence of a current 
diagnosis, reasoning behind the diagnosis 
and etiology.  Specifically, if there is 
underlying disease or injury, such must 
be identified.

6.  The veteran is informed that if he 
fails to report for a VA examination 
without good cause, he shall be denied 
and any evaluation shall be reduced to 
the static level of disability.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  This case must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 


must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


